This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 12 June 2020) has been withdrawn pursuant to 37 CFR § 1.114.
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 19 November 2020 have been considered and are pertinent to the rejections of this Office Action.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a 
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"port assembly sealing the gas container to limit said self-saturating surface reactions occurring within the gas container interior" in claims 10 & 15;
(b)	"control system to control exposure of the gas container interior to sequential self-saturating surface reactions by sequential inlet of first and second precursor vapor via said port assembly" in claim 10;
(c)	"sealing part attachable to the port of the gas container" in claim 15;
(e)	"gas discharge point provided by the first precursor in-feed line" in claim 11;
(f)	"gas discharge point provided by the second precursor in-feed line" in claim 11;
(g)	"controlling element for the precursor vapor in-feed line" in claim 12; and
(h)	"controlling element for the inactive in-feed line" in claim 19; and
(i)	"exhaust point" that apparently should be in claim 11.
Because this/these claim limitation(s) is/are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  To that end, a corresponding structure or corresponding structures described in the specification for:
(a')	"port assembly" include:
(i)	- -a sealing part- - at ¶[0014],
(ii)	- -a sealing part detachably attachable to the gas container mouth- - at ¶[0014],
(iii)	- -a sealing part having tapered thread is configured to fit to a counter thread in the gas container mouth- - at ¶[0014],
(iv)	- -a sealing part having a fitting part detachably attachable to the sealing part- - at ¶[0014],
(v)	- -a sealing part having a fitting part detachably attachable to the sealing part- - at ¶[0014],
(vi)	- -a sealing part having a fitting part and at least one in-feed line and an exhaust line passing both through the sealing part and the fitting part- - at ¶[0014], and
(vii)	equivalents thereof;
(b')	"control system" include:
(i)	- -a computer-implemented control system- - at ¶[0022],
(ii)	- -a control system implemented in a laptop computer by software- - at ¶[0024] & ¶[0048], and
(iii)	equivalents thereof;
(c')	"sealing part" include:
(i)	- -a tapered thread- - at ¶[0014],
(ii)	- -a tapered thread and sealing tape, e.g., Teflon tape- - at ¶[0014],
(iii)	- -a tapered thread detachably attachable to said port of the gas container- - at ¶[0017], and
(iv)	equivalents thereof;
(e')	"gas discharge point" include:
(i)	- -a point within the gas container at which the first precursor vapor is discharged from a first precursor vapor in-feed line- - at ¶[0021], and
(ii)	equivalents thereof;
(f')	"gas discharge" include:
(i)	- -a point within the gas container at which the second precursor vapor is discharged from a second precursor vapor in-feed line- - at ¶[0021], and
(ii)	equivalents thereof;
(g')	"controlling element for the precursor vapor in-feed line" include:
(i)	- -a valve- - at ¶[0023],
(ii)	- -a mass flow controller- - at ¶[0023],
(iii)	- -a valve and its control system- - at ¶[0023],
(iv)	- -a mass flow controller and its control system- - at ¶[0023],
(v)	- -a flow and timing controlling element- - at ¶[0047], and
(vi)	equivalents thereof;
(h')	"controlling element for the inactive in-feed line" include:
(i)	- -a valve- - at ¶[0023],
(ii)	- -a mass flow controller- - at ¶[0023],
(iii)	- -a valve and its control system- - at ¶[0023],
(iv)	- -a mass flow controller and its control system- - at ¶[0023], and
(v)	equivalents thereof; and
(I')	"gas exhaust point" that apparently should be in claim 11.
(i)	- -a point within the gas container at which the exhaust line begins- - at ¶[0021], and
(ii)	equivalents thereof; and
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 14, 15, & 17-22 are rejected under AIA  35 USC § 103 as being unpatentable over US 20020041942 A1 (Kuehnle'942) in view of JP 2006160269 A (Nakatani'269), and US 20130059073 A1 (Jiang'073, issued as US 9951419 B2 {Jiang'419}), as evidenced by.US 6416577 B1 (Suntoloa'577).
Regarding claim 10, Kuehnle'942 discloses an apparatus (FIG. 6 apparatus) for protecting a gas container (container 10) interior, comprising:
a vacuum chamber (coating chamber 52 communicating with an exhaust duct 62 leading to a vacuum source 63) surrounding a reaction chamber (FIG. 6 apparatus) formed by the gas container (container 10), the apparatus configured to detachably attach to a port 

    PNG
    media_image1.png
    1001
    1354
    media_image1.png
    Greyscale

FIG. 6 of Kuehnle'942
a feedthrough (accommodating one or more of tube 84 connected to plasticizer P source, tube 88 connected to inert gas {e.g., Ar gas} source; tube 94 connected to 1st reactive gases source R1; tube 96 connected to 2nd reactive gases source R2; & tube 104 connected to vacuum source V) in the vacuum chamber wall (side walls 54 & top wall 56);
at least one in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) and an exhaust line (tube 104 connected to vacuum source V), the at least one in-feed 

    PNG
    media_image2.png
    729
    1324
    media_image2.png
    Greyscale

FIG. 7 of Kuehnle'942
exhaust line (tube 104 connected to vacuum source V) providing a gas discharge point within the gas container and the exhaust line exhaust line (tube 104 connected to 
the at least one in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) comprising
at least a first precursor in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) originating from a first precursor source and extending to said feedthrough and
a second precursor in-feed line (another of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) originating from a second precursor source and extending separate from said first precursor in-feed line to said feedthrough;
a control system (controller 110) configured to control exposure of the gas container (container 10) interior to sequential inlet of a first precursor vapor (tube 94 connected to 1st reactive gases source R1 &/or tube 96 connected to 2nd reactive gases source R2) and a second precursor vapor (tube 84 connected to plasticizer P source) via the port assembly (each stopper-like shaped head 82);
the port assembly (each stopper-like shaped head 82) sealing the gas container (container 10); and
a pump (vacuum source V which may be connected to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps} by way of duct 62) configured to pump excess gases via the port (mouth of container 10) and the port assembly (each stopper-like shaped head 82) along an exhaust line (tube 104 connected to vacuum source V) out from the gas container (container 10).

"configured to control exposure of the gas container interior to sequential self-saturating surface reactions by sequential inlet of a first and second precursor vapor via the port assembly" associated with the control system; and
"sealing the gas container to limit the self saturating surface reactions to occur within the gas container interior" associated with the port assembly,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the control system of Kuehnle'942 is capable of controlling exposure of the gas container interior to sequential self-saturating surface reactions by sequential inlet of a first and second precursor vapor via the port assembly; and
the port assembly of Kuehnle'942 is capable of sealing the gas container to limit the self-saturating surface reactions to occur within the gas container interior,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kuehnle'942 since Kuehnle'942 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kuehnle'942.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 10, Kuehnle'942 does not expressly disclose:
the gas discharge point of the at least one in-feed line provided within the gas container at an end of the gas container where the port assembly attaches,
the gas exhaust point of the exhaust line provided within the gas container at an end opposite to the end in which the port assembly attaches.
Regarding claim 10, Nakatani'269 discloses:
a gas discharge point (at opening part 7b) of at least one in-feed line (associated with raw material gas supply means 30) provided within a gas container (plastic container 7) at an end of the gas container where a port assembly attaches,

    PNG
    media_image3.png
    430
    1542
    media_image3.png
    Greyscale

FIG. 1 of Nakatani'269 (Cropped)
a gas exhaust point (opening 9a) of an exhaust line (exhaust pipe 9) provided within the gas container (plastic container 7) at an end opposite to the end in which the port assembly attaches.
FIGs. 1, 2, & 5; ¶¶[0029]-[0033]; & ¶¶[0048]-[0068].


    PNG
    media_image3.png
    430
    1542
    media_image3.png
    Greyscale

FIG. 1 of Nakatani'269 (Cropped)
attaches as disclosed by Nakatani'269 while at the same time rearranging the gas exhaust point of the exhaust line within the gas container of Kuehnle'942 so that the gas exhaust point of the exhaust line is provided within the gas container at an end opposite to the end in which the port assembly attaches is to avoid or minimize any short circuit (a.k.a. shortcut) of gaseous flow between the one or more gas discharge points and the gas exhaust point of the exhaust line so as to effectively the one or more gasses provided to the interior of the gas container.  Such rearrangement of the one or more gas discharge points and the gas exhaust point, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art before 
Regarding claim 10, Kuehnle'942 does not expressly disclose:
the control of the exposure of the gas container interior to sequential surface reactions by sequential inlet of first and second precursor vapors via the port assembly by the control system being sequential self-saturating surface reactions.
Regarding claim 10, Jiang'073 discloses:
a control system (computer or controller 300) configured to control exposure of a gas container interior (interior of ALD chamber 120) to sequential self-saturating surface reactions (e.g., step {a}  expose chamber interior to precursor A to form chemisorbed layer of molecules of precursor A;  step {b}  purge chamber interior to remove un-reacted precursor A and reaction byproducts;  step {c}  expose chamber interior to precursor B to chemically react and convert the chemisorbed layer of molecule A to solid deposition;  step {d}  purge chamber interior to remove un-reacted precursor B and reaction byproducts; and  step {e}  repeat steps {a}-{d}) by sequential inlet of a first precursor vapor (precursor A) and second precursor vapor (precursor B) via a port assembly (unit 150 facilitating pumping & gas injection actions to ALD chamber 120).


    PNG
    media_image4.png
    865
    1108
    media_image4.png
    Greyscale

FIG. 3 of Jiang'419
A motivation for substituting the gas system having first, second … etc. precursor vapors, and purge gas as disclosed by Jiang'073 for the gas system of Kuehnle'942 is to permit formation of coatings by atomic layer deposition (ALD) on the interior surface of a container.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the gas system having first, second … etc. precursor vapors, and purge gas as disclosed by Jiang'073 for the gas system In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
A motivation for configuring the control system of Kuehnle'942 to control exposure of the gas container interior to sequential self-saturating surface reactions as disclosed by Jiang'073 is to permit automation of the supply of precursors, the supply of purge gas, and the exhaust of reaction byproducts and un-reacted residual precursors from within the container during the formation of coatings by ALD processing on the interior surface of the container .
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the control system of Kuehnle'942 to control exposure of the gas container interior to sequential self-saturating surface reactions as disclosed by Jiang'073.

    PNG
    media_image5.png
    866
    1057
    media_image5.png
    Greyscale

FIG. 7 of Kuehnle'942 (Cropped)
Regarding claim 12, Kuehnle'942 discloses:
a controlling element (one of solenoid valve 86 on tube 84 connected to plasticizer P source, solenoid valve 89 on tube 94 connected to 1st reactive gases source R1; solenoid valve 102 on tube 96 connected to 2nd reactive gases source R2, & solenoid valve 92 on tube 88 connected to inert gas source A {argon (Ar)}) for the at least one in-feed line.
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].

    PNG
    media_image6.png
    795
    1565
    media_image6.png
    Greyscale

FIG. 6 of Kuehnle'942 (Cropped)
Regarding claim 14, Kuehnle'942 discloses:  
an inactive gas in-feed line (solenoid valve 80 on tube 78 connected to inert gas source A {argon (Ar)}) configured to guide inactive purge gas into an intermediate space between the gas container (container 10) and a surrounding vacuum chamber wall (side walls 54 & top wall 56).
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
Regarding claim 15, Kuehnle'942 discloses:
the port assembly (each stopper-like shaped head 82 closing the mouth of a corresponding container 10) comprising a sealing part attachable to the port of the gas container (mouth of a corresponding container 10).
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
Regarding claim 17, Kuehnle'942 discloses:
the apparatus (FIG. 6 apparatus) being mobile.
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].  The limitations:
"mobile" associated with the apparatus,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the apparatus of Kuehnle'942 is capable of being mobile,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kuehnle'942 since Kuehnle'942 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kuehnle'942.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 18, Kuehnle'942 discloses:
an exhaust conduit forming (exhaust duct 62 leading to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps}) a fluid communication path between the intermediate space and the pump (vacuum source V which may be connected to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps} by way of 
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].

    PNG
    media_image6.png
    795
    1565
    media_image6.png
    Greyscale

FIG. 6 of Kuehnle'942 (Cropped)
Regarding claim 19, Kuehnle'942 discloses:  19.  (Currently Amended)  The apparatus of claim 14, comprising
a controlling element (solenoid valve 92 on tube 88 connected to inert gas source A {argon (Ar)}) for the inactive gas in-feed line.
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
Regarding claim 20, Kuehnle'942 discloses:
the exhaust line (solenoid valve 92 on tube 104 connected to vacuum source V which may be connected to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps} by way of duct 62) extends from the gas container (container 10).to the pump (vacuum source V which may be connected to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps} by way of duct 62) through the 
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
Regarding claim 21, Kuehnle'942 discloses:  21.  (New)  The apparatus of claim 10, wherein
the port assembly comprising the first precursor in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2), the s second precursor in-feed line (another of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2), and the exhaust line (solenoid valve 92 on tube 104 connected to vacuum source V which may be connected to vacuum source 63 {e.g.,  turbomolecular pumps &/or root pumps} by way of duct 62) as separate lines.
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
at least a first precursor in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) originating from a first precursor source and extending to said feedthrough and
a second precursor in-feed line (another of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) originating from a second precursor source and extending separate from said first precursor in-feed line to said feedthrough;
Regarding claim 22, Kuehnle'942 discloses:
the first precursor in-feed line (one of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) extending from the first precursor source all the way to the port assembly and
the second precursor in-feed line (another of tube 84 connected to plasticizer P source, tube 94 connected to 1st reactive gases source R1; & tube 96 connected to 2nd reactive gases source R2) extending from the second precursor source
all the way to the port assembly (each stopper-like shaped head 82 closing the mouth of a corresponding container 10) as separate lines.
FIGs. 1-2C & 6-7; ¶¶[0008]-[0019]; ¶¶[0029]-[0030]; ¶¶[0032]-[0033]; & ¶¶[0045]-[0069].
Claim 16 is rejected under AIA  35 USC § 103 as being unpatentable over US 20020041942 A1 (Kuehnle'942) in view of JP 2006160269 A (Nakatani'269), and US 20130059073 A1 (Jiang'073, issued as US 9951419 B2 {Jiang'419}), as evidenced by.US 6416577 B1 (Suntoloa'577), as applied to claims 10, 12, 14, 15, & 17-22 above, and further view of US 6343476 B1 (Wang'476).
Regarding claim 16, Kuehnle'942, Nakatani'269, and Jiang'073, by way of Kuehnle'942, discloses:
the sealing part comprising a taper.
FIGs. 1-4; & col. 2, l. 25 - col. 14, l. 16.
Regarding claim 16, Kuehnle'942, Nakatani'269, and Jiang'073 does not expressly disclose:
the taper comprising a tapered thread.

    PNG
    media_image5.png
    866
    1057
    media_image5.png
    Greyscale

FIG. 7 of Kuehnle'942 (Cropped)
Regarding claim 16, Wang'476 discloses:
a port assembly (valve head assembly 114 having plug 112 with threading 113) attachable to a port (interior surface of collar 110 threaded with threading 109) of gas container (vessel 102); and
a sealing part (plug 112) of the port assembly (valve head assembly 114) comprising a tapered thread (threading 113 of plug 112 complementary to threading 109).
FIG. 1, 2, & 5; & col. 5, l. 6 - col. 6, l. 27.

    PNG
    media_image7.png
    821
    813
    media_image7.png
    Greyscale

FIG. 1 of Wang'476 (Cropped)
A motivation for adding the thread as disclosed by Wang'476 to the tapered of Kuehnle'942, Nakatani'269, and Jiang'073 is to have the thread form (e.g., special gas taper thread {SGT}. national gas taper thread {NGT} … etc.) of the port assembly compatible with the thread form of the port of gas container.

    PNG
    media_image8.png
    727
    1107
    media_image8.png
    Greyscale

FIG. 5 of Wang'476 (Cropped)
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the thread as disclosed by Wang'476 to the tapered of Kuehnle'942, Nakatani'269, and Jiang'073.
Claim 17 is rejected under AIA  35 USC § 103 as being unpatentable over US 20020041942 A1 (Kuehnle'942) in view of JP 2006160269 A (Nakatani'269), and US 20130059073 A1 (Jiang'073, issued as US 9951419 B2 {Jiang'419}), as evidenced by.US 6416577 B1 (Suntoloa'577), as applied to claims 10, 12, 14, 15, & 17-22 above, and further view of US 20060011468 A1 (Boardman'468).
Regarding claim 17, in an alternative interpretation Kuehnle'942, Nakatani'269, and Jiang'073 does not expressly disclose:
the apparatus being mobile.
Regarding claim 17, Boardman'468 discloses:
an apparatus (system including gas supply subsystem 12 & process control 
FIGs. 1-3; & ¶¶[0022]-[0032].

    PNG
    media_image9.png
    1109
    1547
    media_image9.png
    Greyscale

FIG. 2 of Boardman'468
A motivation for configuring the apparatus of Kuehnle'942, Nakatani'269, and Jiang'073 to coat the internal surface of a workpiece in the field or coat the internal surface of a workpiece at a coating service location as disclosed by Boardman'468 is to one or more of: reduce the cost of internally coating the internal surfaces of a workpiece; much more easily internally coating the internal surfaces of a workpiece; and internally coating the internal surfaces of a workpiece without the requirement of the movement of the workpiece.
Therefore it would have been obvious to a person having ordinary skill in the art before 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 37 CFR § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 706.02(l)(1) – MPEP § 706.02(l)(3) for applications 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12, & 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10329662 B2 (Kostamo'662).
Regarding claims 10, 12, & 14-22, each is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Kostamo'662.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of Kostamo'662 either disclose, suggest, or make predictable all of the recited limitations of pending claims 10, 12, & 14-22.
Claims 10, 12, & 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10329662 B2 (Kostamo'662) in view of one or more of US 20020041942 A1 (Kuehnle'942) in view of JP 2006160269 A (Nakatani'269), and US 20130059073 A1 (Jiang'073, issued as US 9951419 B2 {Jiang'419}), as evidenced by.US 6416577 B1 (Suntoloa'577), US 6343476 B1 (Wang'476), and US 20060011468 A1 (Boardman'468).
Regarding claims 10, 12, & 14-22, to the extent that claims 1-15 of Kostamo'662 do not disclose any recited limitation of pending claims 10, 12, 14, 15, & 17-22, one or more of Kuehnle'942, Nakatani'269, Jiang'073, Wang'476, Boardman'468 discloses such undisclosed limitation of pending claims 10, 12, & 14-22.
To that end, such undisclosed limitation of pending claims 10, 12, & 14-22 is obvious in view of the combination of claims 1-15 of Kostamo'662 and one or more of Kuehnle'942, Nakatani'269, Jiang'073, Wang'476, Boardman'468 as being either disclosed, suggested, or made predictable in view of such one or more combinations.
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 04 December 2020 with respect to claims 10, 12, & 14-22 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716